Citation Nr: 1527679	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-24 804	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the May 2011 Board decision that granted an earlier effective date of January 14, 1983 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel




INTRODUCTION

The moving party is a Veteran who had active duty from March 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) as an original action on the motion of the moving party to reverse or revise on the basis of CUE a May 2011 Board decision.


FINDINGS OF FACT

1.  The Veteran filed a motion with the Board in August 2011 seeking review of a May 2011 Board decision that granted an earlier effective date of January 14, 1983 for posttraumatic stress disorder (PTSD), to determine whether that decision involved CUE.

2.  The Board received notice on October 29, 2014 that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, the motion seeking review of a May 2011 Board decision that granted an earlier effective date of January 14, 1983 for PTSD, on the basis of CUE, should be dismissed.  38 C.F.R. § 20.1404(f) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2014), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       ____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


